Title: To Benjamin Franklin from Dumas, 1 March 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 1er. Mars 1781.
L’incluse pour le Congrès étoit prete, Vendredi passé; & j’avois la plume à la main pour vous écrire un mot, lorsque Mr. Adams vint me faire visite. Nous allames le jour suivant, Samedi, à Leide. Il partit Dimanche pour s’en retourner à Amsterdam; & je revins ici avanthier. Rien de nouveau ici. On attend toujours le Courier de Petersbourg; & en attendant, il ne paroît pas qu’on se presse d’équiper une Flotte. Le peuple en est mécontent, murmure, & temoigne son déplaisir par des chansons & des satyres anonymes qu’il n’est pas bon de répéter, encore moins de confier au papier, tant elles sont injurieuses pour de grands personnages. Je verrai aujourd’hui ou demain d’en apprendre davantage; Je suis avec grand respect, Monsieur Votre très humble & très obeissant servit
Dumas


P.S. Mr. A—— vient d’ouvrir une Négociation pour un Emprunt de f. 1000,000 domicilié chez Mers. De Neufville & fils. Je souhaitte de tout mon coeur qu’il reussisse mieux que celui de l’an 1778.
La nouvelle de la mutinerie dans l’Armée continentale fait un mauvais effet ici, & releve les espérances des Anglomanes. J’ai grand besoin, pour fortifier nos amis, de quelque nouvelle favorable.
Passy à S. E. M. B. Franklin

